Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 1 of 43 PagelD 2842

 

Dragon Jade International, Ltd.

VS.

Ultroid, L.L.C.

 

Deposition of:
STEVEN LAI

January 09, 2019

 

Vol 01

Raising The Bar...

 

 

 

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 2 of 43 PagelD 2843

 

= Ww dD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 9
A. Yes.

Q. And at some point in time in 2016, there was
a purchase price of $84 million that was agreed upon between
Dragon Jade and Ultroid; is that right?
A. I did not agree to that. That was a proposal only,
a recommendation.
Q. A recommendation made by who?
A. By Michael Cao.
Q. Did Dragon Jade make an offer to purchase the
Ultroid companies during 2016? (Question not interpreted.)
MS. D'AMICO: I'm going to make an objection here,
and, Josh, I believe we're on the same page, but this
deposition is limited to two topics and I'll give you
a little leeway to go outside of that to set that up, but
I want to make sure that we're not wandering into territory
that's not appropriate here.
MR. WALKER: Yeah, I appreciate that. I think
you'll see -- you probably already know exactly where I'm
going with this. I'm not going to wander down this road
really far at all. It's just for context.
MS. D'AMICO: Understood.
THE INTERPRETER: Sorry, can you repeat your
question?
BY MR. WALKER:

Q. Did Dragon Jade ever make an offer, a monetary

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 3 of 43 PagelD 2844

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 10
offer, to purchase the Ultroid companies?

A. Yes.

Q. When was that and what was the amount?

A. That was in around April 2016. We proposed a total
amount of US$40 million, and within this 40 million,

US$10 million would be cash and US$30 million will be in
stocks.

Q. During the time of those negotiations, Michael Cao
came to visit you in Hong Kong; is that correct?

A. Yes, in April 2016.

Q. How would you describe your relationship with
Michael Cao around that time of April 2016?

MS. D'AMICO: Object to form.

A. Business relationship.

BY MR. WALKER:

Q. Okay. Were you on friendly terms with Mr. Cao?

A. Definitely not.

Q. Why do you say "definitely not"?

A. That is because after we placed order in 2015, they
delivered the equipment to us, they actually knew that the
equipment was medical or healthcare devices equipment, and
they have been warned by FDA of the US about that as well.
However, they did not tell us that that was medical
equipment. And then, in January 2016, we were told by

hospitals in Hong Kong, in fact the hospitals in Hong Kong

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 4 of 43 PagelD 2845

 

Bm WwW HNO -

op Oo JI Dd wow

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 13
Q. How many times did Michael Knox come to Hong Kong

to visit with you?

A. Two times.

Q. When were those times?

A. November 2015 and April 2016.

Q. There has been testimony in this case stating that
around the April 2016 trip when Michael Cao came to visit
you, that you handed him some cash for some purposes. Do
you recall doing that?

A. Yes.

Q. The testimony, I believe, was that you handed
Michael Cao an envelope with cash in it. Is that also what
you recall?

A. Yes.

Q. How much cash did you give to Michael Cao in April
2016?

A. I think it should be around US$2,000, but I do not
have the exact figure.

Q. Why did you give him that cash?

A. That was to pay for his air ticket for him to fly
to Hong Kong.

Q. Where did that cash come from?

A. The company made that conversion into US dollars.

Q. When Michael Cao came to visit you in November

2015, did you reimburse his travel expenses then?

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 5 of 43 PagelD 2846

 

& WW RD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 17
contact me.

Q. Well, let's address those in turn. First of all,
you say the time is different. Tell me what you mean by
that.

A. First of all, Michael Knox needed money at that
time to pay for his rent, and also for some kind of loan
maybe or pledge, and he did not have enough money so he
wanted to borrow money. And then the other thing is about
the contract that was signed on the 19th of January. When
Michael Knox wanted to borrow money, he did not contact me.
He approached Glenn Henricksen in mid-January.

So these were actually two separate issues. One
thing is about the CEO having not enough money, wanting to
borrow money. The other thing is about the signing of the
contract. These are two different, separate issues. So
that's why these two things took place at different times.

Q. Okay. Well, let's talk about the timing first,
just to go back to my question. My question was about
Michael Knox asking for money, that he wanted money from
Dragon Jade, and that was around the time that the contracts
were signed. I think you had said they were at different
times.

So let me ask it this way: When did you first
learn that Michael Knox was asking for money to be given to

him personally?

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 6 of 43 PagelD 2847

 

So Oo Ff WW BD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 18
A. Around mid-January.

Q. And that was before the asset purchase agreement
was signed between the parties; correct?

A. Yes.

Q. Now, I understand that Michael Knox made that
request to Glenn Henricksen; is that right?

A. Yes.

Q. Did you ever communicate with Michael Knox about
his request for money?

A. No.

Q. So, in January of 2017, what did Glenn Henricksen
tell you about Michael Knox's request?

A. So he told me that he had difficulties in his
living, he had no money to spend, and he made ...

(Chinese spoken).
THE INTERPRETER: Okay.

A. Michael Knox told Glenn Henricksen that he had
difficulties in living and he did not have money to spend,
and he made a number of requests to Glenn, but then I did
not have all the details of his actual request. So, through
WeChat and telephone calls, he made continuous requests to
Glenn.

BY MR. WALKER:
Q. Did you ever communicate directly with Michael Knox

about his requests for money?

 

www.phippsreporting.com
(888)8 11-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 7 of 43 PagelD 2848

 

Wo YO F

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 20
Q. Well, Dr. Lai, if that was your concern, why then

did you agree to give Michael Knox $10,000 at the same time
that you were negotiating the asset purchase agreement?
MS. D'AMICO: Object to form.

A. During the negotiation of the agreement, I would
not give him the money, but after the -- well, because I do
not like him. But after the agreement was signed, Glenn
told me that if we did not give him money, if we did not
save him, then he would become a beggar, and there was only
one person left in his company at that time, so I was
actually forced to give him money to rescue him, and at the
same time I took pity on him as well.

BY MR. WALKER:

Q. Dr. Lai, we have the option agreement that was
signed dated January 19, 2017. Does that match your
recollection about when Dragon Jade formally entered into
that agreement with the Ultroid companies?

A. I think so.

Q. When did you first give $10,000 to Michael Knox?

A. 23rd of January 2017.

Q. So four days after the agreement was signed is when
the wire transfer was made to Michael Knox or, as we'll get
to, to Michael Knox's sister-in-law; is that right?

MS. D'AMICO: Object to form.

A. The dates mentioned were correct, that is contract

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 8 of 43 PagelD 2849

 

oOo wo -.-~]

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 21
was signed on the 19th and money was sent to him to rescue

him on the 23rd. But these two matters were not related.
However, if he did not -- if he had not signed the contract,
I would not have sent him the money, because then he would
not be my friend, so I would not have saved him.

BY MR. WALKER:

Q. Let me make sure I understand you correctly,

Dr. Lai. Your testimony was that you did not trust Michael
Knox, you thought he was obnoxious, you thought that he was
lying to you during the time that you were negotiating the
purchase option; correct?

A. I did not like Michael Knox. I did not like
Michael Cao. I did not like things that the Ultroid company
had done in deceiving us. So I would not and I did not
negotiate with him. The negotiation was handled by Glenn
and our lawyer.

Q. That lawyer was Richard Blaylock?

A. Yes.

Q. So those were your feelings before Dragon Jade
signed the agreement, but yet, within days after the
agreement being signed, you took pity on Michael Knox,
according to your testimony, and I think you said that now
he was your friend now that the agreement was signed. Was
that your feeling at the time?

A. Even after the contract was signed, he still was

 

www.phippsreporting.com
(888)8 11-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 9 of 43 PagelD 2850

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 22
not my friend. He was just a party, the other party of the

agreement, and he is the one to execute the agreement, so
without him it's not possible.

Q. Now, it took several days to get the information
that you needed to send the $10,000 to Michael Knox; isn't
that true?

A. I can't remember because that was not handled by
me.

Q. Who handled that part of the transaction?

A. At that time, I asked a clerk to do it.

Q. What was the name of the clerk?

A. Tam Siu Man.

Q. How long had Tam Siu Man been with Dragon Jade as
of January 2017?

A. Around 14 to 15 months.

Q. What was her job responsibilities as a clerk for
Dragon Jade?

A. She is taking up miscellaneous duties.

Q. Was this mostly a secretarial type of job function?

A. On top of her, there are secretaries.

Q. So she worked underneath some secretaries then; is
that right?

A. Yes, you may put it that way.

Q. Would you agree that Tam Siu Man held a very

low-level, entry-type position with Dragon Jade?

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 10 of 43 PagelD 2851

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 23
A. I would say she was in a medium level. In fact she

works very close to me because my electricity, water tariff,
my credit card bills, my daughter's school fees and tuition
fees are all paid through her. So she's like my family
member, so I would not say whether she is a very junior or
a medium-level person. I would not put her to a certain
grade.

Q. Okay. I'm not trying to denigrate her or be
offensive regarding her position. I'm just trying to
understand what her position was with the company. You said
she was like family. Was she actually -- is she actually
your family member?

A. Definitely not my family member.

Q. To your knowledge, is she related to anyone in the
Dragon Jade company?

A. No.

Q. Did she serve as your personal assistant?

A. Part of her responsibilities were described by me
just now. For example, paying my water and electricity
bills, credit card bills, and so on. And then, at the same
time, she also assists the secretaries in daily bookkeeping
and answering telephone calls. So she is not really
anybody's personal assistant.

Q. Just so I understand -- so she would handle some of

your personal finances, paying for your children's school

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 11 of 43 PagelD 2852

 

oO DO -

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 24
expenses, and she would also assist some of the secretaries

within Dragon Jade doing functions like bookkeeping and
answering the telephones; is that right?
A. Yes.

Q. How long have you known Tam Siu Man?

A. You mean from -- at this point in time, that is the
length of --
Q. Yes.

A. I knew her when she joined our company at the end
of 2015.
Q. Was that when you first met her?
Yes. Yes.
Is Tam Siu Man still employed by Dragon Jade?
No.
When did she leave the company?
She resigned in April last year.

Why did she resign?

PrP Oo Fr YO YF YO PF

I had asked her. She had found another job, paying
her higher salary, so that's why she left.
Q. When was Michael Knox told that he would be
receiving that first wire transfer of $10,000?
MS. D'AMICO: Object to form.
A. I do not know when Michael Knox was told, because
it was Glenn who contacted him. I just gave consent to the

sending of money to him on around 22nd/23rd. But I don't

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 12 of 43 PagelD 2853

 

m WwW

on

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 25
know when Michael Knox was told about this.

BY MR. WALKER:
Q. Now, in January 2017, the chief financial officer
for Dragon Jade was William Fung; is that correct?
A. Yes.
Q. Is Mr. Fung still the chief financial officer for
Dragon Jade?
A. Yes.
Q. Did you have any conversations with Mr. Fung about
Michael Knox's request for money in January 2017?
A. Yes.
Q. Tell me about those conversations you had with
William Fung.
A. I said to William Fung -- I told him that Michael
Knox once again was asking us for money, and then Michael
Knox -- and then William Fung said nothing. He only gave me
a facial expression like this, "Huh?", and he did not give
any Opinion. The decision was made by me.
Q. Did you instruct William Fung to take any actions
with respect to this request?
THE WITNESS: Do you mean January?
MR. WALKER: I did not hear you; can you say that
again?
THE INTERPRETER: "Do you mean in January?"

MR. WALKER: Yes, in January 2017.

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 13 of 43 PagelD 2854

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 26
A. No.

BY MR. WALKER:

Q. Did William Fung have any involvement in sending
$10,000 in January 2017 to Michael Knox?

A. No.

Q. We have seen, and you may have noted this when you
reviewed Mr. Henricksen's testimony, that in fact Michael
Knox took the bank information of his sister-in-law, Dale
Rose, and sent that to Glenn Henricksen, and Glenn
Henricksen sent that information to William Fung. Were you
aware that occurred?

A. I read that later.

Q. Do you deny that William Fung worked with Tam
Siu Man in order to send that wire transfer?

MS. D'AMICO: Object to form. Misstates his
testimony.

A. I have to put this in a very precise manner.
William Fung should be aware of the situation because a loan
agreement had to be signed, so William Fung should be aware
of that. But then for the arrangement of the wire transfer,
it was I who asked Tam Siu Man to do it, and this did not go
through William Fung. So I'm not too sure how to
differentiate which part is under which person. So I don't
know what really is the meaning of your question.

BY MR. WALKER:

 

www.phippsreporting.com
(888)8 11-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 14 of 43 PagelD 2855

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 27
Q. Tell me about your conversation with Tam Siu Man

where you told her to send money to Michael Knox.

A. Number one, I asked her whether she had USS10,000
in her account, and number two, I asked her whether she
wanted to earn 5 percent annual interest.

Q. How did you decide that the amount you were going
to send to Michael Knox was $10,000?

A. In my mind, every person has a value; even enemies
have value. So, to me, the value of Michael Knox would not
be bigger than 10,000. 10,000 is a maximum already. At
that time, he actually wanted to borrow 20,000, but both
Glenn and I did not agree to that, so I believe that 10,000
was the maximum that could be given to him.

Q. So, once you made that decision, that $10,000 would
be given to Michael Knox, you then went to Tam Siu Man and
asked her if she had $10,000 in her own account?

A. She was the first person whom I asked whether she
wanted to earn 5 percent annual interest.

Q. Did she already have US$10,000 in her account at
that time?

A. She certainly had the amount, otherwise she would
not have said yes to me.

Q. Did you send any money to Tam Siu Man to put in her
account that would allow her to send that money to Michael

Knox?

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 15 of 43 PagelD 2856

 

—y

WwW ND

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 28
A. Not at that time.

Q. Did you at some other time reimburse Tam Siu Man
for any portion of that $10,000?

A. Around July, because the duration of the agreement
was 180 days.

Q. So around July of 2017?

A. Yes.

Q. What agreement are you referencing that had
a duration of 180 days?

A. For Tam Siu Man to lend money to Dale Rose.

Q. This whole time, we've been talking about Michael
Knox. You mentioned Dale Rose. In January 2017, had you
ever heard the name Dale Rose?

A. Michael Knox provided this name as a person to sign
the loan agreement. So that's the name he gave, but I did
not know who that person was.

Q. When you decided that you were going to loan money
to Michael Knox in January 2017, had anyone discussed with
Michael Knox that this loan would also include a 5 percent
interest term?

A. So he must have already read the loan agreement
containing that clause, so he would go ahead to borrow the
money, if he agreed to the terms. If he disagreed, then he
should have already raised the point, but we had not heard

anything from him.

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 16 of 43 PagelD 2857

 

m= WwW DO -

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 29
Q. So, when you asked Tam Siu Man if she wanted to

make 5 percent interest on a $10,000 loan to Dale Rose, did
you know that Michael Knox was going to agree to a 5 percent
interest term on that loan?

A. I definitely did not know. If Michael Knox was not
willing to pay that interest, then he could choose not to
take up the loan.

Q. We have sent over some documents, there's only five
pages, and you should have them in front of you. I would
ask if someone could please assist with us. I'm going to
ask you some questions about those documents.

Do you have those in front of you?

A. I've got only three sheets.

MR. TUNG: This looks from here that they're
double-sided.

THE WITNESS: Yes, yes, I've got them.
BY MR. WALKER:

Q. Okay. What should be the first page shows
a $10,000 wire transfer from Tam Siu Man. Do you see that
page?

A. Are you asking for the date?

Q. I'm just asking if you have in front of you the
document that shows the $10,000 wire transfer from Tam
Siu Man.

A. Yes, I can see that.

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 17 of 43 PagelD 2858

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 30
MS. D'AMICO: Are you talking about the first

document, Josh, just so I can understand, in the pack that
you sent over?
MR. WALKER: It would be the first document in the
packet that I sent over, yes.
MS. D'AMICO: Okay.
A. Yes, I see that page.
BY MR. WALKER:

Q. At the very top, it has information about the
sender of that $10,000. There's an account number that
appears to come from Bank of New York City. Are you
familiar with that bank?

A. No.

Q. Okay.

Turn with me to the next page, please.

We're going to get to this momentarily, but
I understand there was a second payment or wire transfer
that was made to Michael Knox later on in 2017. This one
shows the amount of $5,375. Are you looking at that page?

A. Yes.

Q. At the top, it has an account number there as well,
and it shows the bank being HSBC Bank USA; do you see that?

A. Yes.

Q. Are you familiar with that bank?

A. This is the largest bank in Hong Kong. What do you

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 18 of 43 PagelD 2859

 

o ~ an

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 31
mean whether I'm familiar with this bank?

Q. Are you familiar with that account number?

A. No.

Q. Does Dragon Jade bank with HSBC Bank USA?

A. No.

Q. Also in the packet that I gave you is a document
that is a loan agreement dated January 23, 2017. Please
turn to that and let me know once you have it.

A. Yes, got it.

Q. This document shows $10,000 as the loan amount at
an interest rate of 5 percent interest for a term of 180
days. Was this the loan agreement that you were discussing
earlier?

A. Yes.

Q. Who drafts this document?

A. I believe our accounting document has this kind of
template because many people -- many people borrow money
from us.

Q. The rate that you put in here of 5 percent
interest, is that a standard rate that you include on your
templates from your accounting department when Dragon Jade
is loaning people money?

A. No. The name, the numbers, the amounts will be
adjusted based on the borrower.

Q. Who came up with the 5 percent rate for this loan?

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 19 of 43 PagelD 2860

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 32
Whose idea was that?

A. I.

Q. How did you come up with that rate?

A. He offered no collateral, so in Hong Kong and China
I don't think anybody would be willing to charge such a low
interest rate, so no one would be willing to treat him as
good as we did.

(Chinese spoken).

Q. This also has a term of 180 days, indicating that
the loan shall be repaid in full within that time frame.
Who came up with that term?

A. I did.

Q. And how did you come up with that term?

A. Because Michael Knox told me that remediation
should be completed within 90 days, so in that case our
contract could be executed after 90 days. And then, by
then, his company would have money and then he would also
have money, so he should be able to repay this loan after 90
days. But then, in order to play safe, I put down 180 days.

Q. This loan agreement contains a social security
number of Dale Rose. Where did that information come from?

A. Michael Knox gave it to us.

Q. Does Dragon Jade routinely loan people money?

MS. D'AMICO: Object to form.

A. No.

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 20 of 43 PagelD 2861

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 33
(Chinese spoken).

MR. WALKER: You told us a moment ago that --
THE INTERPRETER: Sorry, I haven't finished.
sorry.

A. Dragon Jade did not routinely lend money to others,
but I did, I am.

BY MR. WALKER:

Q. You told us a moment ago in your testimony that
Dragon Jade does loan people money from time to time, which
is why you have this template in your accounting department.
Is that accurate?

MS. D'AMICO: Object to form.

A. Well, Dragon Jade did not routinely lend money to
others. Dragon Jade from time to time lends money to other
companies and other people, but not on a routine basis.
However, I am the person who actually routinely lend money
to others, because my friends often ask me to lend money to
them because I am a very nice person, so that's why I often
get requests from my friends for money.

BY MR. WALKER:

Q. Ultimately, in this case, it was your decision to
loan money to Michael Knox; correct?

A. Only I had the right to make this decision.

Q. That being the case, Dr. Lai, why then, instead of

you personally loaning the money or Dragon Jade itself

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 21 of 43 PagelD 2862

 

WO DO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 34
loaning the money, why would you go to a clerk at Dragon

Jade and ask her to make a loan out of her own personal
funds?
MS. D'AMICO: Object to form.

A. I am both a professional as well as a businessman.
So, based on my professional instinct, I am of the view that
there would be problems if the company or I personally
directly sent the money to Michael Knox. And now this case
proved me right, that there really are problems.

BY MR. WALKER:

Q. What concerns did you have if in fact it was shown
that either you personally or Dragon Jade lent the money to
Michael Knox?

A. In doing business, very often we rely on our
experience and our feelings. I do not like Michael Knox, so
I'm forced to lend money to him, and I am the CEO of
a listed company, so our company is under the regulation of
the US SEC, so I don't want any trouble with US SEC rules
and regulations. Besides, there is the independent auditor
who would put questions to us if there's problem, because
there is annual audit.

So that's why, in case when there is conflict of
interest, definitely I would decline any request that may
lead to conflict of interest. But I cannot refuse to help

Michael Knox. So that's why I decided to use another

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 22 of 43 PagelD 2863

 

oO FF WW ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 35
person's capacity to send the money.

Q. Can you think of any other time, in your role as
the CEO for Dragon Jade, where you had asked a Dragon Jade
employee to issue a personal loan such as you did here in
this case?

A. Yes, definitely.

Q. On how many occasions?

A. I can't remember. I think slightly more than
a dozen, 10-odd times.

Q. And were those other occasions -- in those other
occasions, did you make that request for similar concerns,
that you wanted to avoid any issues with SEC oversight or
internal audits?

A. No. This was the only case in -- under that --
under those circumstances.

Q. When you decided to make this transaction and to
ask Tam Siu Man to do that, did you seek any advice to see
if that was permissible?

MS. D'AMICO: Object to form.

A. No.

BY MR. WALKER:

Q. I haven't got to the next glaring question that we
have regarding this, but this whole time we've been talking
about Michael Knox requesting the money, you making the
decision that he was worth $10,000, and deciding that that

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 23 of 43 PagelD 2864

 

WwW DO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 36
money would be lent to him by your employee. Given that,

why was this set up to make it look like it was a loan to
Dale Rose instead of to Michael Knox?
MS. D'AMICO: Object to form.

A. First of all, I had no trust in Michael Knox. In
front of me, he had no credibility at all, but at that time
he was in a very anxious situation. He needed money
desperately. So I did not have time to do all the due
diligence, I did not have time to go through all his bank
statements or ask for credit card statements to check, I did
not have time to check whether his property really was in
his name, and so on and so forth.

We wanted to help him, so we had to find
a solution. We had to find a method to help him. So as
long as he can find somebody who is willing to sign the loan
agreement, then that will be -- that will suffice. In that
case, we are indirectly getting somebody like a guarantor
for the loan. If Michael Knox could not repay the loan,
then he would be putting Dale Rose in trouble.
I am a person who focus on problem-solving instead
of creating too many problems and troubles.
BY MR. WALKER:
Q. Do you have any idea who Dale Rose is?
A. I did not know at that time but I know now.

(Chinese spoken) --

 

www. phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 24 of 43 PagelD 2865

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 37
Q. What is your current understanding?

A. I only know that Dale Rose is his sister-in-law,
but not too clear about the exact relationship by this
reference of "sister-in-law."

Q. Did you know anything about Dale Rose's finances at
the time that this loan agreement was structured?

A. I do not need to know that.

Q. Did you know if Dale Rose even had a job at the
time that this loan agreement was entered into?

A. I don't need to know that.

Q. Did you know if Dale Rose owned any property at the
time this agreement was entered into?

A. I don't know.

Do you know --
(Chinese spoken).

-~ if Dale Rose is even a real person?

~>P OO fF WO

(In English) Oh, okay.
(Via interpreter) No.

Q. Did you conduct any due diligence whatsoever before
deciding that this loan agreement would be structured
between Tam Siu Man and Dale Rose?

A. I did not have time to do the due diligence,
otherwise Michael Knox would have died out of starvation.

Q. Now, you knew in January of 2017 that Michael Knox

was in a desperate financial situation; is that right?

 

www.phippsreporting.com
(888)8 11-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 25 of 43 PagelD 2866

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 38
A. That was told by him. It was not my own

understanding.

Q. But certainly even before the option agreement was
Signed between Dragon Jade and Ultroid, Michael Knox had
been asking Dragon Jade for money for months before that
time?

MS. D'AMICO: Object to form.

A. First of all, I had no contact with Michael Knox,
so I did not know what his request was or what he said and
so on. He did not have my telephone number. I also did not
have his phone number.

BY MR. WALKER:

Q. My question, Dr. Lai, was whether --

A. (Chinese spoken).

Q. -- you were aware, before the option agreement was
signed in January 2017 --

THE INTERPRETER: The witness was actually --
BY MR. WALKER:

Q. -- that Michael Knox had been requesting money from

your company.
THE INTERPRETER: Excuse me. Dr. Lai had not
finished his answer just now.
BY MR. WALKER:
Q. Please finish.

A. I did not like Ultroid company either, because

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 26 of 43 PagelD 2867

 

oo FF WwW DO -

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 43
Q. And you're aware that in January 2017, that if

Dragon Jade wanted to lend money to the Ultroid companies to
pay for Michael Knox's salary or expenses, it could have
done that directly as a loan from Dragon Jade to the Ultroid
companies, instead of from Tam Siu Man to Dale Rose?

MS. D'AMICO: Object to form.

A. At that time, Michael Knox said that if money was
sent to his company's account, then it was very possible,
very likely, that Michael Cao would take out the money from
the account, and as a result Michael Knox would not be able
to get the money. So that's why the whole thing had to go
through Dale Rose.

BY MR. WALKER:

Q. And this was as of January 2017; is that right?

A. Yes.

Q. But between January 2017 to July 2017, Dragon Jade
did in fact lend money directly to Ultroid; correct?

A. Yes, but through a different bank account, and for
that bank account only Michael Knox can sign a check.

Q. Do you know when that Ultroid bank account was
opened?

A. I think it is between February to early March.

Q. Of 2017?

A. Yes, of course.

Q

Has Michael Knox ever repaid that $10,000 loan?

 

www.phippsreporting.com
(888)8 11-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 27 of 43 PagelD 2868

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 44
It would be excellent if he had repaid it.

Did he repay the $10,000 loan?
Of course not.

Did Dale Rose repay the $10,000 loan?

->- OO YF ODO PY

No.

Q. Was Tam Siu Man reimbursed for the $10,000 that she
lent to Dale Rose?

MS. D'AMICO: Object to form.

A. You asked me that question earlier. Actually, in
July, I reimbursed the money to her.

BY MR. WALKER:

Q. Where did the money come from that was used to
reimburse Tam Siu Man?

A. From my personal account.

Q. Did you include any of the interest that was
supposed to be a part of that loan when you reimbursed Tam
Siu Man?

A. I paid her 2.5 percent.

Q. Why did you reimburse Tam Siu Man?

A. Because of the 180-day term.

Q. My question, though, is: Why did you reimburse
her?

A. As I explained earlier, 90 days after the contract,
the contract should have been executed, and then Michael

Knox should have the money to repay the loan. However, at

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 28 of 43 PagelD 2869

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 45
that time, there was no document at all in his company, so

in July it was already 180 days after the signing of the
contract. Still, remediation was not completed. Because
I had asked -- and I had told Tam Siu Man that after 180
days, she would get repayment from Dale Rose, but that did
not happen.

And, as I said earlier, I am a person focusing on
solving problems. To me, $10,000 was not a problem at all,
and I could not lose credit in front of my subordinate. So
that's why I decided to pay her the money. And then, after
paying the money to Tam Siu Man, I would then check when
remediation can be completed and when our company would pay
Ultroid and then when Michael Knox would get money from
Ultroid to repay the loan.

Q. Why did you only repay her 2.5 percent interest,
when the loan agreement would have allowed her to recover
5 percent interest?

A. Because, as stated in the loan agreement, the
interest rate of 5 percent is 5 percent per annum, that is
that's the annual interest rate, but 180 days is only half
of a year.

Q. And did you repay Tam Siu Man out of your own
personal funds?

A. Yes, I said that a moment ago already.

Q. You said that you repaid her in July 2017. Do you

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 29 of 43 PagelD 2870

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 46
remember when in July 2017?

A. I can't remember.

Q. Did Tam Siu Man ever complain to you about the fact
that she had never been repaid for the $10,000 loan?

MS. D'AMICO: Object to form.

A. No.
BY MR. WALKER:

Q. Did she ever mention it to you at all?

MS. D'AMICO: Object to form.

A. No. She respects me a lot.
BY MR. WALKER:

Q. How did you know that she had never been repaid?

A. Because I know that Michael Knox had no money.

Q. Did you ask Tam Siu Man if she had been repaid for
that loan?

A. I had not asked. I did not need to ask.

Q. So, without asking whether she had been repaid by
Dale Rose, you just assumed she had not, and took $10,000
plus 2.5 percent interest out of your own personal funds and
gave that to her in July 2017; is that right?

A. Yes.

Q. Did Dragon Jade ever reimburse you for that
$10,000?

A. That is not necessary.

Q. Did Dragon Jade ever reimburse you for that

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 30 of 43 PagelD 2871

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 47
$10,000?

MS. D'AMICO: Object to form.

A. No.

BY MR. WALKER:

Q. Why do you feel that would not be necessary?

A. Because there is the loan agreement still in
existence. If Michael Knox did not make repayment, then he
would be sued, and then, when he repays the money back to
Tam Siu Man, then Tam Siu Man can repay me and then that's
done.

So this is all on a personal level. It does not
have to do with Dragon Jade.

MR. WALKER: I'm afraid that the audio cut out
there. Can you repeat the answer, please?

THE INTERPRETER: I said that: "The loan agreement
is still in existence, so even if Michael Knox does not
repay the loan, then he can be sued. And then, after suing
him, if he repays the loan, if he repays Tam Siu Man, then
Tam Siu Man can repay me, and all this are on a personal
level and this has nothing to do with Dragon Jade."

BY MR. WALKER:

Q. Did Dragon Jade keep any type of accounting
documents demonstrating this loan payment between Tam
Siu Man and Dale Rose?

MS. D'AMICO: Object to form.

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 31 of 43 PagelD 2872

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 48
A. Definitely not.

BY MR. WALKER:

Q. Was this loan included in any of Dragon Jade's
filings with the SEC?

MS. D'AMICO: Object to form.

A. No.

BY MR. WALKER:

Q. Is it fair to say that as of July 2017, Tam Siu Man
did not feel that she could trust Dale Rose or Michael Knox
repaid the loan that was made?

MS. D'AMICO: Object to form.

A. Tam Siu Man did not make that point. Tam Siu Man
has trust in me, not in Michael Knox or Dale Rose. I am the
person facing her every day.

BY MR. WALKER:

Q. Now, we've been talking this whole time about the
$10,000 payment that was made in January of 2017, but,

Dr. Lai, you are aware that there was another payment of
$5,400 that was also made, in July of 2017; is that correct?

A. Yes.

Q. And isn't it true that during this time of July
2017, you learned from Glenn Henricksen that Michael Knox
was still asking for money?

A. Yes.

Q. And you also knew that for several months before

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 32 of 43 PagelD 2873

 

- WwW DO fF

Oo OO 4 HH wo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 49
July of 2017, that Dragon Jade had been lending money to

Ultroid and wiring money from Dragon Jade's account to
Ultroid's account?

A. Yes, I know.

Q. And you also knew, in July of 2017, that the
$10,000 that was sent to Dale Rose had never been repaid,
which caused you to pay that money out of your personal
funds?

A. I said I know already, just now.

Q. However, despite all of that, at the very end of
July 2017, in fact July 31st, 2017, you facilitated another
transaction from Tam Siu Man to Dale Rose, wiring another
$5,400, didn't you?

MS. D'AMICO: Object to form.

A. Yes.

BY MR. WALKER:

Q. This second loan transaction -- if you look in
front of you, there's a loan agreement dated July 31, 2017.
Just let me know when you have that in front of you.

A. Yes.

Q. Did Dragon Jade's accounting office also prepare
this loan agreement?

A. It was prepared according to the original template
with some revised numbers and figures.

Q. Who prepared that document?

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 33 of 43 PagelD 2874

 

a Oo fF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
29

 

Page 50
A. William Fung prepared it.

Q. Where did the money come from for this payment in
July 2017?

A. From William Fung's own account.

Q. Turn with me back to the wire transfer document
that you looked at earlier, the one that includes "HSBC
Bank" at the top.

A. Yes, okay.

Q. In the middle of that page for this wire transfer
in July of 2017, under "Originator" it has the name "Mr Fung
Kwok Wing." Is that William Fung?

A. Yes.

Q. And in that same section, at the bottom, it says,
"Originator to beneficiary information" -- it says, "From
Tam Siu Man"; do you see that?

A. Yes.

Q. And then the loan agreement that was prepared by
Dragon Jade shows that this loan came from Tam Siu Man and
again that it was paid to Dale Rose; is that right?

A. Yes, you may put it that way.

Q. Did Tam Siu Man have any involvement with this loan
in July 2017?

A. We had notified Tam Siu Man that under her name
there would be another loan agreement, but she did not have

to contribute money this time. Because last time, at the

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 34 of 43 PagelD 2875

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 51
end of the day, I had to make the reimbursement to her, so

this time Tam Siu Man did not have to put in money, so let
William Fung handle it. In fact, the contract -- the
agreement states the same person, and so we are making this
arrangement so that Michael Knox would not be too desperate.
MS. D'AMICO: I'm sorry, can I ask the court
reporter to read that back? We dropped the video
connection, so I couldn't hear what that answer was. Thank
you.
THE COURT REPORTER: Excuse me, I have a sore
throat, so I'll do my best.
(Record read.)
MS. D'AMICO: Thank you.
BY MR. WALKER:
Q. Who made the decision to authorize this payment in
July 2017?
A. I. I did.
Q. Did Tam Siu Man ever sign this loan agreement in
July 2017?
A. No.
Q. What about the earlier loan agreement, in January
2017? Did she sign that one?
A. I believe she had not signed it.
Q. Why did William Fung make this payment out of his

own personal funds?

 

www.phippsreporting.com
(888)8 11-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 35 of 43 PagelD 2876

 

ie)

a

o -—I

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 52
A. Because I'm his boss; he has trust in me.

(Chinese spoken).

Q. Did you direct him to make that payment out of his
own personal funds? (Question not interpreted.)

A. I want to supplement: Besides, William Fung is
very wealthy.

Q. Did you direct William Fung to make that payment
out of his own personal funds?

A. I only asked if he was willing to do that. I did
not direct him to do it.

Q. Why did you not lend the money out of your own
personal funds?

A. In order to arrange a wire transfer, you have to
personally go to the bank, and first of all you must have
a bank account. Secondly, you have to queue up to do that.
And thirdly, in the past 20 years in which I am a boss or
an employer, I have never been to the bank queueing up to
arrange this.

Q. You told me before in your deposition that
essentially you're a nice guy and people come to you for
loans every once in a while. When other people outside of
Dragon Jade come to you for loans, do you lend them your own
personal money, or do you turn to your employees and ask
that those people lend money to your friends instead?

MS. D'AMICO: Object to form.

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 36 of 43 PagelD 2877

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 53
A. So I classify things in the following way. If my

friends want to borrow money, then I will lend the money to
them personally. If my company's clients want to borrow
money, then it will be the company to be the lender. If the
company's employees want money, then the company will be
lending them the money.

BY MR. WALKER:

Q. Well, in this situation, none of those apply.
Michael Knox, from your testimony, is not your friend, nor
was he an employee of Dragon Jade. Did you consider him to
be a client of Dragon Jade?

A. He is a person whom I really cannot predict or
anticipate. He does not belong to all those three
categories. He's neither my friend, my company's employees,
nor our company's clients. He should be in the fourth
category. So that's why I asked Tam Siu Man to lend him
money.

Q. What would that fourth category be? How would you
have classified Michael Knox in July of 2017?

MS. D'AMICO: Object to form.

A. The fourth category is that when you have no way to
reject or decline to giving -- to give help to that person,
even though you hate him a lot, you still have to help him.
In life, you often encounter a lot of this kind of persons.

Let me give you an example. My driver has been

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 37 of 43 PagelD 2878

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 54
Serving me for 20 years and he is really a very disgusting

person. My wife always asks me to fire him, but I cannot
fire him because I can't find somebody else who is better
than him. He does not need to rely on Google Map to find
the right way.

So very often people have both strengths and
weaknesses, good points and bad points. So as long as
a person's good points outweigh his bad points, then I will
still continue to get along with him. So I think that
depends on how you value a person.

So the fourth category will be people with --
people whose good points outweigh his bad points.
BY MR. WALKER:

Q. If I understand your testimony, you have your own
personal driver that you've used for 20 years that you feel
is a disgusting person, but he does a good job so you keep
him around; is that right?

A. Yes.

Q. Is it your testimony that you felt that Michael
Knox, although you hated him, that in July of 2017, you felt
that you still needed him around?

A. The fact is, Michael Knox was the only person left
in his company who could execute the contract. So this is
already not a matter of whether I like him or dislike him.

I have to help him. I am forced to help him.

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 38 of 43 PagelD 2879

 

ao Oo FF WW DYNO FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 55
Q. And in fact this was true in January of 2017. You

felt that you had to have Michael Knox around, you had to
have a relationship, an ability to use him, because he was
the only person on behalf of Ultroid that could enter into
the agreements and you needed him in January of 2017;
wouldn't you agree with that?

MS. D'AMICO: Object to form.

A. To put it correctly, I do not need him. It's
actually he who needs me. Even though there might be nobody
except him to execute the contract -- well, I can just let
it go because anyway we are suing his company. On the 3rd
of January, we started a litigation against his company,
asking for compensation of our loss. So, with hindsight, we
should not have helped him. Actually, we could just claim
compensation, instead of spending additional legal costs in
the past year.

BY MR. WALKER:

Q. Even though you were going to be suing --

MR. TUNG: Josh -- excuse me, Josh, sorry to
interject. The reporter has just said she can only be here
for another few minutes.

MR. WALKER: Okay. We are going to be wrapping up
here shortly.

BY MR. WALKER:

Q. Even though -- even though you were going to be

 

www.phippsreporting.com
(888)8 11-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 39 of 43 PagelD 2880

 

& HNO FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 56
suing the Ultroid company for money, you knew that if Dragon

Jade was going to acquire the Ultroid assets, you had to
have Michael Knox on board to sign the agreements?
MS. D'AMICO: Object to form.

A. Correct. So if Michael Knox was no longer there,
then Ultroid would have to find another person and appoint
another person to sign the necessary agreement.

BY MR. WALKER:
Q. A few more questions and then we'll be done here.
This loan agreement in July of 2017, where William
Fung advanced his own $5,400, was William Fung ever paid
back for that?

A. Yes.

Q By who?

A By me.

Q. When did you pay William Fung back for that loan?
A. When we started this case about suing Ultroid. In
around October 2017, we filed to sue Ultroid, and at that
time I knew William Fung would not be possible to get back
9,400, so that's why I decided to pay him back.

Q. Did you pay William Fung out of your own personal
funds?

A. Yes.

Q. Did you also pay him the interest that was

indicated in the loan document?

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 40 of 43 PagelD 2881

 

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 57
A. He did not want it because the amount was so

little.
Q. Were you ever reimbursed --
A. (Chinese spoken).
Because --

Q. Sorry, is your answer finished? (Question not
interpreted. )

A. -- I said just now that William Fung is very
wealthy.

Q. Thank you. Were you ever reimbursed by Dragon Jade
for that amount?

A. No.

Q. Did Dragon Jade keep any documents, any financial
documents or accounting documents, evidencing this loan in
July 2017?

MS. D'AMICO: Object to form.

A. Not in the accounting department's documents, but
in William Fung's and also in my email there would be this
record.

BY MR. WALKER:

Q. So you would have emails about it but, as far as
the Dragon Jade accounting department, would there be any
official Dragon Jade documents reflecting this loan that was
made in July 2017?

MS. D'AMICO: Object to form.

 

www.phippsreporting.com
(888)8 11-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 41 of 43 PagelD 2882

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 58
A. From the auditor's perspective, there was none.

BY MR. WALKER:

Q. Was any part of this loan transaction that was made
in July 2017 -- was any part of that included in the filings
that were made with the SEC?

MS. D'AMICO: Object to form.

A. Definitely not.

MR. WALKER: Give us just a moment, please. We're
almost done here.

BY MR. WALKER:

Q. Did you discuss these loan transactions and the way
that they were handled with Glenn Henricksen before
Mr. Henricksen gave his deposition testimony?

MS. D'AMICO: I'm going to just object and advise
the client to make sure that he's not disclosing any
communications that occurred in the presence of his lawyers,
whether it be our firm or the prior firm, but you're asking
about deposition preparation.

THE WITNESS: So the question is about my
discussion or conversation with Glenn and not with lawyer,
so I can give the answer, right?

MS. D'AMICO: Yes, as long as lawyers were not
present at that meeting, sure.

A. (In English) Okay.

(Via interpreter) When this case -- when this case

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 42 of 43 PagelD 2883

 

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 66
what you asked about and to your questions about the

integration, or relationship rather, between him giving the
money and when he signed, and clarifying. I'll make sure to
be more limited so that you understand we're not opening
this door.

MR. WALKER: Okay. We will let you.

BY MS. D'AMICO:

Q. Did you ever -- strike that.

Dr. Lai, did you or anyone from Dragon Jade ever
make payments to Mr. Knox by wire to coerce him into
executing the agreement?

A. No.

Q. Mr. Walker asked you earlier about the timing of
you giving Mr. Knox money, the $10,000, in relation to the
signing of the option agreement. Do you recall that
exchange?

A. I remember and I said to Mr. Walker that these are
two separate issues.

Q. Why did you make the decision not to pay Mr. Knox
before the agreement was executed?

A. Because at that time I was suing his company, so
how could I lend money to him even though he was making
request?

Q. And what -- in your opinion, what changed after

that agreement was signed?

 

www.phippsreporting.com
(888)811-3408

 
Case 8:17-cv-02422-JDW-CPT Document 138-2 Filed 06/27/19 Page 43 of 43 PagelD 2884

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Page 67
MR. WALKER: Object to the form.

A. Number one, the arbitration was stopped. Number
two, Michael Knox said he could help us complete the
remediation as soon as possible. So this is as simple as
that.

MS. D'AMICO: I have no more questions at this
time.

MR. WALKER: No follow-up on our end.

Madam Court Reporter, yes, thank you very much, and
I am very sorry that you missed the ferry. We'll be
ordering the transcript along with a copy of the DVD,
please.

MS. D'AMICO: And same here. I'd also like to mark
this transcript confidential. And just as a side note,
Since we have social security numbers on some of the
exhibits, let's just be mindful of that.

MR. WALKER: Well, you and I discussed that. I'm
not necessarily opposed to it; I've got to look at it to
see. I don't know if we can mark the entirety of it
confidential. Typically, what we've done is if there are
confidential or attorneys' eyes only provisions, we mark
that off separately. But, you know --

MS. D'AMICO: No, actually, at your corporate
representatives! deposition, you marked the entire thing

confidential, and then there were separate sections that

 

www.phippsreporting.com
(888)811-3408

 
